DETAILED ACTION
The response filed on 12/07/2020 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE 
Allowable Subject Matter
3.	Claims 3, 4, 6-9 and 11-24 are allowed.
The following is in an examiner’s statement of reasons for allowance: In regards to 24, the prior arts of record fail to disclose or suggest the emboldened and italicized features below: an electric motor, comprising: 
an armature having a plurality of teeth and slots between the teeth, 
a first winding constituted by a first winding conductor wound around a first tooth of the plurality of teeth, 
a second winding constituted by a second winding conductor wound around a second tooth of the plurality of teeth, 
the first tooth being adjacent to the second tooth and one of the slots being between the first tooth and the second tooth, 
a first guide means adjacent the first tooth and having a first spacer and a first guide means slot, and 
a second guide means adjacent the second tooth and having a second spacer and a second guide means slot, 

wherein a first winding conductor section of the first winding conductor is positioned within the first guide means slot, 
wherein a second winding conductor section of the second winding conductor is positioned within the second guide means slot, 
wherein the first spacer separates the first winding conductor section from the remainder of the first winding, and 
wherein the second spacer separates the second winding conductor section from the remainder of the second winding, 
the electric motor further comprising a clamping element having a base element and base clamp, the base clamp extending from the base element to a free end, 
wherein the base clamp comprises a first partial element and a second partial element, the first partial element having a taper in a direction from the base element to the free end, 
wherein the first partial element extends into the first and the second guide means slots such that the taper presses the first and the second winding conductor sections into the first and the second guide means slots, respectively, to retain the first and the second winding conductor sections within the first and the second guide means slots, and 
	wherein the second partial element extends between the protruding portion of the first spacer and the protruding portion of the second spacer.
 depend directly or indirectly on claim 24 therefore these claims are also allowable as being dependent on an allowable base claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CONTACT INFORMATION
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/Htet Z. Kyaw/ (02/19/2021)
Examiner, Art Unit 2837


/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837